Citation Nr: 0534720	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for an upper back 
disability (myositis of the upper back muscles with fractures 
of the spinous processes C7 and TI), now rated 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter, C.B.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 to January 
1957.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, in October 2001, which denied the claim for 
increase.

The veteran provided testimony at a hearing conducted by the 
undersigned in August 2004, a transcript of which is on 
record.

By remand of October 2004, the Board directed the RO to 
consider further development of claims that the veteran 
indicates are secondary to his service connected upper back 
condition.  Specifically, the RO was to consider secondary 
claims for disabilities of the arms, legs, and lower back.  
As of the date of this decision, it does not appear that the 
RO has conducted any development with respect to those 
claims, accordingly, they are again REFERRED to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the Board's remand in October 2004, the RO/AMC was advised 
of the September 2003 change in rating criteria for 
evaluating spine disabilities pursuant to 38 C.F.R. § 4.71a 
(2005), and that, on readjudication, the new rating criteria 
should be considered.  The RO/AMC was directed develop the 
claim in light of the Board's remand requests, and to then 
issue a Supplemental Statement of the Case (SSOC), which 
included the revised rating criteria pursuant to 38 C.F.R. §  
4.71a.  However, the August 2005 SSOC did not include the 
newest provisions of 38 C.F.R. § 4.71a.  

Under the section where relevant law should be outlined, it 
is written that, "[f]or recitation of other pertinent laws 
and regulations, refer to previous Statement of Case and 
Supplemental Statement of Case sent to you."  However, the 
prior Statement of the Case (SOC) is dated in June 2002, 
which is prior to the effective date of the revised rating 
criteria.  It does not appear the AMC considered these 
provisions in the August 2005 SSOC when evaluating the 
veteran's service-connected condition.  The Board finds, 
therefore, that the RO did not comply with the Board's August 
2004 REMAND directives.

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Regrettably an 
additional REMAND is necessary to ensure compliance with the 
prior REMAND.

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, DC, for the following actions:

1.  The RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 20 
percent for myositis of the upper back 
muscle with fractures of spinous 
processes C7and T1, in light of all 
relevant evidence and pertinent legal 
authority, to specifically include 
consideration of his claim under the new 
38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the 
Spine, which became effective in 
September 2003.

2.  If the determination remains adverse 
to the veteran, he and his service 
representative should be furnished an 
SSOC that includes the criteria under 38 
C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  
The veteran and his representative 
should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


